  Case 3:18-cr-00462-MAS Document 28 Filed 09/16/19 Page 1 of 1 PageID: 363



 A0 458 (Rev. NJ 03/14) Notice of Appearance Criminal
                                            -




                            UNITED STATES DISTRICT COURT
                                                        for the
                                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,
                                                                     NOTICE OF APPEARANCE IN A
                                                                          CRIMINAL CASE
                     V.


                                                                             Case No.     18-CR-462
           ALEX FLEYSMAKHER
                   Defendant.


To the Clerk of this Court and all parties of record:

Enter m appearance as counsel in this case for:                              ALEX FLEYSMAKHER
                                                                  Name of Defendant

I hereby certify under penalty of perjury that I am a member in good standing of the bar of the
following Court(s), as of the indicated year of admission, and that I am not the subject of
suspension or disbarment from any Court.
                                                                   LC4) tcqR. )9R
Court(s) 4 CWJO ¶9OL4L-C-)                                        Year(s) of Admission


Date                                                              Sign   re of Atto ey



                                                                  Print Name
                                                                  eQ PL\L
                                                                  SO- ‘iCC)
                                                                  Address
                                                                  1UL               /
                                                                                         p35 c7
                                                                  City, State, Zip Code
                                                                                                      /
                                                                         - i
                                                                  Email Addi’ess
                                                                   % -?t4               2)C7
                                                                  Phone Number
                                                                         -         77Ct
                                                                  Fax Number
